DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 14 make repeated recitations of the limitation “an exposure area of the substrate.” There is improper antecedent basis for these limitations, other than the initial instance. This issue makes the claims indefinite because it is unclear whether the repeated instances of “an exposure area” refer to the same area, or different areas.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens, Sam M., et al. "Nanoscale electron beam damage studied by atomic force microscopy." The Journal of Physical Chemistry C 113.43 (2009): 18441-18443 [Stevens] in view of Rabe, U., et al. "Quantitative determination of contact stiffness using atomic force acoustic microscopy." Ultrasonics 38.1-8 (2000): 430-437 [Rabe].

Regarding Claim 1:
Stevens teaches a method for measuring a damage of a substrate caused by an electron beam (abstract), the method comprising: 
providing, using an atomic force microscope, a measurement of at least one material property of the substrate at an exposure area of the electron beam (Stevens p 18443 describes an AFM measuring the difference in heights between surfaces damaged by an electron beam and undamaged surfaces); 
 wherein the at least one material property is a mechanical material property (Stevens p 18443- the depth of depression is a mechanical property); and 
calculating a damage parameter indicative of the damage based on the measurement of the at least one material property at the exposure area (Stevens p 18443 - the difference in heights between damaged and undamaged surfaces is a damage parameter).
However, Stevens fails to teach that the measurement is at least one of the group consisting of: a measurement of a force-distance curve at an exposure area of the electron beam, and a measurement of a contact stiffness of the atomic force microscope at the exposure area of the electron beam.
Rabe teaches inspecting a surface using an atomic force microscope modified to perform atomic force acoustic microscopy (AFAM). Rabe Fig. 1 description. Such a technique uses an ultrasonic transducer to pass an acoustic wave through the sample, to the tip of the microscope, and through the cantilever of the microscope. See Rabe Fig. 1. AFAM imaging allows the microscope to image substructures, i.e. structures inside the sample. Rabe Section 4, last paragraph. Rabe relies on a measurement of contact stiffness to image the sample. Rabe abstract, 432, 433. It would have been obvious to one of ordinary skill in the art at the effective time of filing to add the AFAM imaging of Rabe to the AFM imaging of Stevens. One would have been motivated to do so since this would allow one to image substructures in the sample, which Stevens has identified as being the location of certain sample changes after electron irradiation. See Stevens p 18442, second column.

Regarding Claim 2:
The modified invention of claim 1 teaches the method according to claim 1, wherein the at least one material property is taken from the group consisting of: an adhesive material property, and a viscoelastic material property.  Rabe p 431, last paragraph -forces of adhesion are measured.

Regarding Claim 3:
The modified invention of claim 1 teaches the method according to claim 1, wherein, during the calculating, the damage parameter is calculated based on a comparison of the at least one material property at the exposure area with corresponding at least one reference property measured at an unexposed area (Stevens p 18443 - the difference in heights between damaged and undamaged surfaces is a damage parameter), where the unexposed area is an area at which the electron beam has not interacted with the substrate (Stevens p 18443).  

Regarding Claim 4:
The modified invention of claim 1 teaches the method according to claim 1, further comprising determining a damage severity by comparing the damage parameter with a predetermined Page 2 of 14Application No. 16/325,995Reply to Office Action threshold difference between at least one of the material properties of the exposure area and corresponding reference material properties. Stevens p 18443 – the significant physical damage to the peaks and troughs is compared to the damage at other positions, corresponding to the claimed threshold difference, to determine the severity of damage done by a beam in stop mode.  

Regarding Claim 6:
The modified invention of claim 1 teaches the method according to claim 1, wherein the damage parameter is calculated based on at least one of the group consisting of: an elasticity or stiffness of the exposure area; an adhesive property of the exposure area; a deformation property of the exposure area (Stevens p 18443 - the difference in heights between damaged and undamaged surfaces is a damage parameter); a peak force property of the exposure area; and a viscosity or energy dissipation property of the exposure area.  

Regarding Claim 7:
Stevens teaches a method for measuring a damage of a substrate caused by an electron beam (abstract), the method comprising: 
providing, using an atomic force microscope (AFM), a measurement of at least one material property of the substrate at an exposure area of the electron beam (Stevens p 18443 describes an AFM measuring the difference in heights between surfaces damaged by an electron beam and undamaged surfaces), 
wherein the at least one material property is taken from the group consisting of: a mechanical material property, and a chemical material property (Stevens p 18443- the depth of depression is a mechanical property); and 
calculating a damage parameter indicative of the damage based on the measurement of the at least one material property at the exposure area (Stevens p 18443 - the difference in heights between damaged and undamaged surfaces is a damage parameter).  
However, Stevens fails to teach that the AFM includes an ultrasound generator. 
Rabe teaches inspecting a surface using an atomic force microscope modified to perform atomic force acoustic microscopy (AFAM). Rabe Fig. 1 description. Such a technique uses an ultrasonic transducer to pass an acoustic wave through the sample, to the tip of the microscope, and through the cantilever of the microscope. See Rabe Fig. 1. AFAM imaging allows the microscope to image substructures, i.e. structures inside the sample. Rabe Section 4, last paragraph. Rabe relies on a measurement of contact stiffness to image the sample. Rabe abstract, 432, 433. It would have been obvious to one of ordinary skill in the art at the effective time of filing to add the AFAM imaging of Rabe to the AFM imaging of Stevens. One would have been motivated to do so since this would allow one to image substructures in the sample, which Stevens has identified as being the location of certain sample changes after electron irradiation. See Stevens p 18442, second column.

Regarding Claim 8:
The modified invention of claim 1 teaches the method according to claim 1, wherein, during the providing a measurement, the atomic force microscope measures subsurface material properties below an exposure area of the substrate, and the at least one material property is a subsurface material property. Rabe images substructures, i.e. subsurface structures. It would have been obvious to one of ordinary skill in the art before the effective time of filing to use such substructure imaging in the same technique as Stevens, i.e. comparing or contrasting treated areas with untreated areas, to determine damage. One would have been motivated to do so since this would demonstrate the damaging effects, or lack thereof, of electron beams on the sample.

Regarding Claim 10:
The modified invention of claim 7 teaches the method according to claim 7, wherein, during the providing a measurement, ultrasound waves in the substrate are coupled via an AFM tip to an AFM cantilever causing vibration of the AFM cantilever, wherein a vibrational amplitude of the AFM cantilever depends on a contact stiffness of the AFM tip contacting the substrate (Rabe Fig. 1), and wherein the damage parameter is based on a measurement of the vibrational amplitude of the AFM cantilever (Rabe Fig. 1- description explains that the vibrational amplitude of the cantilever is evaluated to provide imaging). It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the substructure imaging of Rabe in the same technique as Stevens, i.e. comparing or contrasting treated areas with untreated areas, to determine damage. One would have been motivated to do so since this would demonstrate the damaging effects, or lack thereof, of electron beams on the sample.

Regarding Claim 14:
The modified invention of claim 1 teaches the method according to claim 1, further comprising: performing metrology or inspection by means of an electron beam directed at an exposure area of the substrate (Stevens abstract- HRSEM); measuring any damage of the substrate caused by the electron beam at the exposure area (Stevens abstract); Page 4 of 14Application No. 16/325,995Reply to Office Action comparing the measured damage to a threshold (Stevens p 18442); and keeping or discarding the substrate depending on the comparison (the substrate is either kept or discarded, so it fulfills this limitation).  

Regarding Claim 15:
Stevens teaches a system for measuring a damage of a substrate caused by an electron beam (abstract), the system comprising: 
an atomic force microscope configured to provide a measurement of at least one material property of the substrate at an exposure area of the electron beam  (Stevens p 18443 describes an AFM measuring the difference in heights between surfaces damaged by an electron beam and undamaged surfaces), 
wherein the at least one material property is taken from the group consisting of: a mechanical material property, and a chemical material property  (Stevens p 18443- the depth of depression is a mechanical property); 
a processing device configured to calculate a damage parameter indicative of the damage based on the measurement of the at least one material property at the exposure area (Stevens p 18443 - the difference in heights between damaged and undamaged surfaces is a damage parameter that is calculated); and 
a feedback device configured to output the damage parameter (the graphs of Fig. 1 are the output of such a feedback device, and thus indicate that it was part of the system of Stevens).  
However, Stevens fails to teach that the AFM includes an ultrasound generator. 
Rabe teaches inspecting a surface using an atomic force microscope modified to perform atomic force acoustic microscopy (AFAM). Rabe Fig. 1 description. Such a technique uses an ultrasonic transducer to pass an acoustic wave through the sample, to the tip of the microscope, and through the cantilever of the microscope. See Rabe Fig. 1. AFAM imaging allows the microscope to image substructures, i.e. structures inside the sample. Rabe Section 4, last paragraph. Rabe relies on a measurement of contact stiffness to image the sample. Rabe abstract, 432, 433. It would have been obvious to one of ordinary skill in the art at the effective time of filing to add the AFAM imaging of Rabe to the AFM imaging system of Stevens. One would have been motivated to do so since this would allow one to image substructures in the sample, which Stevens has identified as being the location of certain sample changes after electron irradiation. See Stevens p 18442, second column.

Regarding Claim 16:
The modified invention of claim 15 teaches the system according to claim 15, wherein the ultrasound generator is configured to couple ultrasound waves via an AFM tip to an AFM cantilever causing vibration of the AFM cantilever. This is demonstrated by Rabe Fig. 1.

Regarding Claim 17:
The modified invention of claim 16 teaches the system according to claim 16, wherein the processing device is configured to calculate the damage parameter based on a measurement of a vibrational amplitude of the AFM cantilever (Rabe Fig. 1- description explains that the vibrational amplitude of the cantilever is evaluated to provide imaging). It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the substructure imaging, and thus the vibrational amplitude, of Rabe in the same technique as Stevens, i.e. comparing or contrasting treated areas with untreated areas, to determine damage. One would have been motivated to do so since this would demonstrate the damaging effects, or lack thereof, of electron beams on the sample.





Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the obviousness rejections of previously presented claims 5 and 9 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made (supra).
The indicated allowability of claims 7 and 10 is withdrawn in view of Rabe.  

Conclusion
Examiner PURINTON is no longer working on this application. Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881